The plaintiff instituted an action against the defendant to recover the sum of $279.20 for goods sold and delivered to members of the family of defendant. The defendant denied liability upon the account, and the cause was heard before the recorder, who rendered judgment for the plaintiff. Thereupon the defendant appealed to the Superior Court.
At the conclusion of the evidence the trial judge dismissed the action, and the plaintiff appealed.
The verified itemized statement offered in evidence was competent.Wright Co., v. Green, 196 N.C. 197, 145 S.E. 16.
Furthermore, the itemized statement was not objected to at the time it was offered and admitted.
Irrespective of the itemized statement, there was testimony, which, if true, tended to establish the liability of defendant.
Reversed.